Citation Nr: 0617834	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-29 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for lumbar 
syndrome with X-ray evidence of scoliosis and arthritis.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for dental 
condition due to contaminated water.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for early 
degenerative changes of both wrists.

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for glaucoma 
and cataracts.

5.  Entitlement to a compensable rating for ingrown toenails.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions in April and August 2003 by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record shows the veteran has not been adequately notified of 
the evidence not of record necessary to substantiate his 
increased rating claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
also issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), finding that the VCAA notice requirements applied 
to all elements of a claim.  As the case is being remanded 
for additional development, appropriate action should be 
taken to ensure adequate VCAA notice as to all elements of 
the claim is provided.  The Board also finds that since the 
veteran's service-connected disability has not been evaluated 
since April 2001 an additional medical examination is 
required.

In the recently decided case of Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), the Court held that in order 
to successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

In the present case, a review of the claims folder reveals 
that in light of the Kent decision, the notice provided to 
the veteran of what constitutes new and material evidence is 
defective.  This defect must be resolved prior to 
adjudication of these claims.  

A Board decision in March 2003 awarded the veteran service 
connection for ingrown toenails.  A noncompensable (zero 
percent) rating was assigned.  The last examination of the 
veteran toenails by VA was in 2001.  A current evaluation of 
the toes is necessary prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his increased rating claim, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) to request 
or tell him to provide any evidence in 
his possession that pertains to the 
claim.  These notice requirements are to 
be applied to all elements of the claim.  

2.  As to the new and material 
evidence/service connection claims on 
appeal, the bases for the initial denial 
of the claims in the September 1993 
decision should be determined.  
Thereafter, the veteran should be 
provided a notice letter that describes 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The notice requirements 
as to all elements of the claims should 
be provided.

3.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the current nature and 
extent of his service-connected ingrown 
toenails.  A specific opinion must be 
provided addressing the extent to which, 
if any, the disorder is manifested by 
painful superficial scarring.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



